Exhibit 10.9

GUARANTY

THIS GUARANTY dated as of April 17, 2013 executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Credit Agreement dated as of
April 17, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PREIT Associates, L.P.
(“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”), Pennsylvania Real Estate
Investment Trust (the “Parent”; together with PREIT and PREIT-Rubin, each
individually, a “Borrower” and collectively, the “Borrower”), the financial
institutions party thereto and their assignees under Section 11.6.(b) thereof
(the “Lenders”), the Administrative Agent, and the other parties thereto, for
its benefit and the benefit of the Issuing Bank and the Lenders (the
Administrative Agent, the Issuing Bank and the Lenders, each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Issuing Bank and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Credit Agreement;

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing under the Credit Agreement through their
collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent, the Issuing Bank and the Lenders making
such financial accommodations available to the Borrower under the Credit
Agreement and, accordingly, each Guarantor is willing to guarantee obligations
of the Borrower to the Administrative Agent, the Issuing Bank and the Lenders on
the terms and conditions contained herein;

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
precedent to the effectiveness of the Credit Agreement and to the Administrative
Agent and the other Guarantied Parties making such financial accommodations to
the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
Obligations; (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing and (c) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any other Guarantied Party in the enforcement of any
of the foregoing or any obligation of such Guarantor hereunder. Guarantied
Obligations shall not include Specified Derivatives Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

not be obligated or required before enforcing this Guaranty against any
Guarantor: (a) to pursue any right or remedy the Guarantied Parties may have
against the Borrower or any other Loan Party or any other Person or commence any
suit or other proceeding against the Borrower, any other Loan Party or any other
Person in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Loan Party or any other Person; or (c) to
make demand of the Borrower, any other Loan Party or any other Person or to
enforce or seek to enforce or realize upon any collateral security, if any, held
by the Guarantied Parties which may secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(b) any lack of validity or enforceability of the Credit Agreement or any of the
other Loan Documents or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

(c) any furnishing to the Guarantied Parties of any security for the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Guarantied Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

(g) any invalidity or nonperfection of any security interest or lien on, if any,
or any other impairment of, any collateral, if any, securing any of the
Guarantied Obligations or any failure of the Administrative Agent or any other
Person to preserve any collateral security or any other impairment of such
collateral;

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

(h) any application of sums paid by the Borrower, any Guarantor or any other
Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j) any defense, set off, claim or counterclaim (other than indefeasible payment
and performance in full) which any at any time be available to or be asserted by
the Borrower, any other Loan party or any other Person against the
Administrative Agent or any Lender;

(k) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;

(l) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

(m) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than termination of this
Guaranty as provided in Section 21 hereof).

Section 4. Action with Respect to Guarantied Obligations. The Guarantied Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Guarantied Obligations; (d) release any Loan Party or other Person liable
in any manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Loan Party or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Guarantied Parties shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

Section 9. Reinstatement of Guarantied Obligations. If a claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Administrative Agent or such other Guarantied Party for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to the Administrative Agent or such other Guarantied Party.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding provided the requirements set forth in Section 3.10. of
the Credit Agreement are satisfied, such Guarantor shall pay to the
Administrative Agent and the Lenders such additional amount as will result in
the receipt by the Administrative Agent and the Lenders of the full amount
payable hereunder had such deduction or withholding not occurred or been
required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
each Participant, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or a Participant subject to
receipt of the prior written consent of the Administrative Agent exercised in
its sole discretion, to set-off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender or such Participant or any Affiliate of the Administrative Agent or such
Lender to or for the credit or the account of the Borrower against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of the Borrower to such Guarantor of whatever description, including without
limitation, all intercompany receivables of such Guarantor from the Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
no Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of any Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

Section 15. Contribution. To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guarantied Obligation exceeding the greater
of (a) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Loans and the other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guarantied Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth on the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date.

Section 16. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

Section 17. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
COMMONWEALTH.

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

SECTION 18. WAIVER OF JURY TRIAL.

(a) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY.

(b) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT LOCATED IN THE EASTERN DISTRICT OF PENNSYLVANIA OR ANY
STATE COURT LOCATED IN PHILADELPHIA COUNTY, PENNSYLVANIA SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE GUARANTORS,
THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS GUARANTY. EACH GUARANTOR AND EACH OF THE
GUARANTIED PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY
OTHER GUARANTIED PARTY OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY
OTHER GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

(c) THE FOREGOING WAIVERS HAVE BEEN CONSIDERED BY EACH PARTY WITH THE ADVICE OF
COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND
SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER
OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS
OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

Section 19. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations arising under
or in connection with the Credit Agreement, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of such
Guarantied Obligations or otherwise, the entries in such books and accounts
shall constitute prima facie evidence of the outstanding amount of such
Guarantied Obligations and the amounts paid and payable with respect thereto
absent manifest error. The failure of the Administrative Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

Section 20. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

Section 21. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of the Credit Agreement in accordance with its terms.

Section 22. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Credit Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder. Each
Guarantor hereby consents to the delivery by the Administrative Agent and any
other Guarantied Party to any assignee or Participant of a Lender (or any
prospective assignee or Participant of a Lender) of any financial or other
information regarding the Borrower or any Guarantor. No Guarantor may assign or
transfer its obligations hereunder to any Person without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.

Section 23. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 24. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor.

Section 25. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 11:00 a.m. Central
time, on the date one Business Day after demand therefor.

Section 26. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its respective address for notices provided for in the Credit Agreement, or
(c) as to each such party at such other address as such party shall designate in
a written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

Section 27. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 28. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 29. Limitation of Liability. Neither the Administrative Agent nor any
other Guarantied Party, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Credit Agreement or any of the other Loan Documents. Each
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent or any other Guarantied Party or any of the Administrative Agent’s or any
other Guarantied Party’s Affiliates, officers, directors, employees, attorneys,
or agents for punitive damages in respect of any claim in connection with,
arising out of, or in any way related to, this Guaranty, the Credit Agreement or
any of the other Loan Documents, or any of the transactions contemplated
thereby.

Section 30. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 7.1.(b) of the Credit Agreement.

Section 32. Definitions. (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signatures on Following Page]

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

PREIT – RUBIN, INC. PREIT – RUBIN OP, INC. PR GC INC. PR LYCOMING SERVICE
ASSOCIATES PR SERVICES CORPORATION By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Executive Vice President 1150 PLYMOUTH
ASSOCIATES, INC. EXTON LICENSE, INC. CAPITAL CITY BEVERAGE ENTERPRISES, INC. By:
 

/s/ Joseph Coradino

Name:   Joseph Coradino Title:   Treasurer PREIT PROTECTIVE TRUST 1, by its duly
authorized Trustee   By: PREIT – RUBIN, Inc., Trustee By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Executive Vice President PREIT TRS, INC. By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   President ECHELON BEVERAGE LLC By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Manager

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

BEVERAGE TWO, LLC By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Manager PR PALMER PARK MALL LIMITED PARTNERSHIP,
a Pennsylvania limited partnership   By: PR Palmer Park, L.P., its sole general
partner  

By: PR Palmer Park Trust,
its sole general partner

By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:   Trustee PR PALMER PARK, L.P., a Pennsylvania
limited partnership  

By: PR Palmer Park Trust,

its sole general partner

By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:   Trustee PR PALMER PARK TRUST, a Pennsylvania
business trust, by its duly authorized Trustee By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:   Trustee

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

PR WASHINTON CROWN LIMITED PARTNERSHIP, a Pennsylvania limited partnership By:  
PR Washington Crown LLC, its sole general partner   By:  

/s/ Bruce Goldman

    Name:   Bruce Goldman     Title:   Director

801 – GALLERY GP, LLC, a Pennsylvania limited liability company By:   PREIT –
RUBIN, Inc., sole member   By:  

/s/ Bruce Goldman

    Name:   Bruce Goldman     Title:   Executive Vice President 801 – GALLERY
ASSOCIATES, L.P., a Pennsylvania limited partnership By:   801 – Gallery GP,
LLC, general partner   By:   PREIT – RUBIN, Inc., sole member   By:  

/s/ Bruce Goldman

    Name:   Bruce Goldman     Title:   Executive Vice President

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

PR WASHINGTON CROWN LLC, a Delaware limited liability company, by its duly
authorized Director By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Director PR WC LLC, a Delaware limited liability
company, by its duly authorized Director By:  

/s/ Bruce Goldman

  Name:   Bruce Goldman   Title:   Director

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

PR FLORENCE LLC   By:   PREIT Associates, L.P., sole member PR GALLERY I LIMITED
PARTNERSHIP   By:   PR Gallery I LLC, sole general partner     By:   PREIT
Associates, L.P., sole member PR GALLERY I LLC   By:   PREIT Associates, L.P.,
sole member PR PLYMOUTH MEETING LIMITED PARTNERSHIP   By:   PR Plymouth Meeting
LLC, sole general Partner     By:   PREIT Associates, L.P., sole member PR
PLYMOUTH MEETING LLC   By:   PREIT Associates, L.P., sole member PR PLYMOUTH
MEETING ASSOCIATES PC LP   By:   PR PM PC Associates LLC, sole general partner  
  By:   PREIT Services, LLC, non-member manager       By:   PREIT Associates,
L.P., sole member PR EXTON LIMITED PARTNERSHIP   By:   PR Exton LLC, sole
general partner     By:   PREIT Associates, L.P., sole member PR EXTON LLC   By:
  PREIT Associates, L.P., sole member PR ECHELON LIMITED PARTNERSHIP   By:   PR
Echelon LLC, sole general partner     By:   PREIT Associates, L.P., sole member
PR ECHELON LLC   By:   PREIT Associates, L.P., sole member PR FINANCING I LLC  
By:   PREIT Associates, L.P., member and     PR Financing II LLC, member      
By:   PREIT Associates, L.P., sole member PR FINANCING II LLC   By:   PREIT
Associates, L.P., sole member    

PR FINANCING LIMITED PARTNERSHIP,   By:   PR Financing I LLC, general partner  
  By:   PREIT Associates, L.P., member     By:   PR Financing II, LLC, member  
    By:   PREIT Associates, L.P. PR FIN DELAWARE, LLC       By:   PREIT
Associates, L.P., sole member PLYMOUTH GROUND ASSOCIATES LP       By:   Plymouth
Ground Associates LLC, sole general partner       By:   PREIT Associates, L.P.,
sole member PLYMOUTH GROUND ASSOCIATES LLC       By:   PREIT Associates, L.P.,
sole member PR CUMBERLAND OUTPARCEL LLC       By:   PREIT Associates, L.P., sole
member PREIT GADSDEN MALL LLC       By:   PREIT Associates, L.P., sole member PR
NEW GARDEN/CHESCO LIMITED PARTNERSHIP       By:   PR New Garden/Chesco, LLC,
sole general partner         By:   PREIT Services, LLC, non-member manager      
    By:   PREIT Associates, L.P., sole member PR NEW GARDEN/CHESCO HOLDINGS,
L.P.       By:   PR New Garden/Chesco Holdings, LLC, sole general partner      
    By:   PREIT Associates, L.P., sole member PR NEW GARDEN/CHESCO, LLC      
By:   PREIT Services, LLC, non-member manager           By:   PREIT Associates,
L.P., sole member PR NEW GARDEN/CHESCO HOLDINGS, LLC       By:   PREIT
Associates, L.P., sole member

 

 

By: Pennsylvania Real Estate Investment Trust, sole general partner By:   /s/
Bruce Goldman Name:   Bruce Goldman Title:   Executive Vice President

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

PR BVM, LLC   By:   PREIT Associates, L.P., sole member PR AEKI PLYMOUTH, L.P.  
By:   PR AEKI Plymouth LLC, sole general partner     By:   PREIT Associates,
L.P., sole member PR AEKI PLYMOUTH LLC   By:   PREIT Associates, L.P., sole
member PREIT SERVICES, LLC   By:   PREIT Associates, L.P., sole member PR NEW
GARDEN LIMITED PARTNERSHIP   By:   PR New Garden LLC, sole general partner    
By:   PREIT Associates, L.P., sole member PR NEW GARDEN LLC   By:   PREIT
Associates, L.P., sole member PR WESTGATE LIMITED PARTNERSHIP   By:   PR
Westgate LLC, sole general Partner     By:   PREIT Associates, L.P., sole member
PR WESTGATE LLC   By:   PREIT Associates, L.P., sole member

PR WIREGRASS COMMONS LLC   By:   PREIT Associates, L.P., sole member PR
CROSSROADS I, LLC   By:   PREIT Associates, L.P., sole member PR CROSSROADS II,
LLC   By:   PREIT Associates, L.P., sole member PR VALLEY VIEW DOWNS LIMITED
PARTNERSHIP   By:   PR Valley View Downs LLC, sole general partner     By:  
PREIT Associates, L.P., sole member PR VALLEY VIEW DOWNS LLC   By:   PREIT
Associates, L.P., sole member PR HOLDING SUB LIMITED PARTNERSHIP   By:   PR
Holding Sub LLC, sole general partner     By:   PREIT Associates, L.P., sole
member PR HOLDING SUB LLC   By:   PREIT Associates, L.P., sole member PR
ACQUISITION SUB LLC   By:   PREIT Associates, L.P., sole member

 

 

By: Pennsylvania Real Estate Investment Trust, sole general partner By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Executive Vice President

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

ECHELON TITLE LLC   By:   PR Echelon Limited Partnership, sole member     By:  
PR Echelon LLC, general partner       By:   PREIT Associates, L.P., sole member
PR SWEDES SQUARE LLC       By:   PREIT Associates, L.P., sole member XGP LLC  
By:   PR Exton Limited Partnership, sole member       By:   PR Exton LLC,
general partner         By:   PREIT Associates, L.P., sole member PR EXTON
SQUARE PROPERTY L.P.   By:   XGP LLC, general partner     By:   PR Exton Limited
Partnership, sole member       By:   PR Exton LLC, general partner         By:  
PREIT Associates, L.P., sole member PR PM PC ASSOCIATES LP   By:   PR PM PC
Associates LLC, sole general partner     By:   PREIT Services, LLC, non-member
manager       By:   PREIT Associates, L.P., sole member

KEYSTONE PHILADELPHIA PROPERTIES, L.P.   By:   Keystone Philadelphia Properties,
LLC, general partner     By:   PR Gallery II, LLC, sole member       By:   PREIT
Associates, L.P., sole member KEYSTONE PHILADELPHIA PROPERTIES, LLC   By:   PR
Gallery II, LLC, sole member     By:   PREIT Associates, L.P., sole member PR
GALLERY II LIMITED PARTNERSHIP   By:   PR Gallery II LLC, general partner    
By:   PREIT Associates, L.P., sole member PR GALLERY II LLC   By:   PREIT
Associates, L.P., sole member PR TP LLC   By:   PREIT Associates, L.P., sole
member PR TP LP   By:   PR TP LLC, general partner       By:   PREIT Associates,
L.P., sole Member PR PM PC ASSOCIATES LLC   By:   PREIT Services, LLC,
non-member manager     By:   PREIT Associates, L.P., sole member

 

 

By: Pennsylvania Real Estate Investment Trust, sole general partner By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Executive Vice President

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

ECHELON RESIDENTIAL UNIT OWNER LLC, a Delaware limited liability company   By:  
Echelon Title LLC, sole member     By:   PREIT Associates, L.P., sole member WG
PARK – ANCHOR B LP, a Delaware limited partnership   By:   WG Park – Anchor B,
LLC, sole general partner     By:   PREIT Associates, L.P., sole member PR
WIREGRASS ANCHOR LLC, a Delaware limited liability company   By:   PREIT
Associates, L.P., sole member PR GAINESVILLE LIMITED PARTNERSHIP, a Delaware
limited partnership   By:   PR Gainesville LLC, a Delaware limited liability
company, sole general partner     By:   PREIT Associates, L.P., sole member PR
GAINESVILLE LLC, a Delaware limited liability company   By:   PREIT Associates,
L.P., sole member BALA CYNWYD ASSOCIATES, L.P., a Pennsylvania limited
partnership   By   PR Cherry Hill Office, LLC, general partner     By:   PREIT
Associates, L.P., sole member MOORESTOWN MALL LLC, a Delaware limited liability
Company   By:   PR Moorestown Limited Partnership, sole member     By   PR
Moorestown LLC, general partner       By:   PREIT Associates, L.P., sole member
PR MOORESTOWN LLC, a Pennsylvania limited liability company       By:   PREIT
Associates, L.P., sole member

WG PARK – ANCHOR B, LLC, a Delaware limited liability company   By:   PREIT
Associates, L.P., sole member 801 DEVELOPERS, LP, a Pennsylvania limited
partnership   By:   801 Developers GP, LLC, general partner     By:   PREIT
Associates, L.P., sole member 801 DEVELOPERS GP, LLC, a Pennsylvania limited
liability company   By:   PREIT Associates, L.P., sole member PR GV LP, a
Delaware limited partnership   By:   PR GV LLC, sole general partner     By:  
PREIT Associates, L.P., sole member PR GV LLC, a Delaware limited liability
company   By:   PREIT Associates, L.P., sole member PR CHERRY HILL OFFICE, LLC,
a Delaware limited liability company   By:   PREIT Associates, L.P., sole member
PR MOORESTOWN LIMITED PARTNERSHIP, a Pennsylvania limited partnership   By   PR
Moorestown LLC, general partner     By:   PREIT Associates, L.P., sole member

 

 

By: Pennsylvania Real Estate Investment Trust,

sole general partner

By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Executive Vice President

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

PR NEW GARDEN RESIDENTIAL LIMITED PARTNERSHIP, a Pennsylvania limited
partnership   By:   PR New Garden Residential LLC, sole general partner PLYMOUTH
LICENSE III, LLC, a Pennsylvania limited liability company PLYMOUTH LICENSE IV,
LLC, a Pennsylvania limited liability company PR NEW GARDEN RESIDENTIAL LLC, a
Delaware limited liability company 801 – GALLERY OFFICE GP, LLC, a Pennsylvania
limited liability company     By:   801 – Gallery Associates, L.P., its sole
member       By:   801 – Gallery GP, LLC, its general partner 801 – GALLERY
OFFICE ASSOCIATES, L.P., a Pennsylvania limited partnership   By:   801 –
Gallery Office GP, LLC, its general partner     By:   801 – Gallery Associates,
L.P., its sole member       By:   801 – Gallery GP, LLC, its general partner 801
– GALLERY C-3 ASSOCIATES, L.P., a Pennsylvania limited partnership   By:   801 –
Gallery C-3 GP, LLC, its general partner     By:   801 – Gallery Associates,
L.P., its sole member       By:   801 – Gallery GP, LLC, its general partner

PR MONROE OLD TRAIL, LLC, a Delaware limited liability company PR MONROE OLD
TRAIL HOLDINGS, L.P., a Pennsylvania limited partnership   By:   PR Monroe Old
Trail Holdings, LLC, its sole general partner PR MONROE OLD TRAIL LIMITED
PARTNERSHIP, a Pennsylvania limited partnership   By:   PR Monroe Old Trail,
LLC, its sole general partner PR MONROE OLD TRAIL HOLDINGS, LLC, a Delaware
limited liability company PR OUTDOOR, LLC, a Delaware limited liability company
PR OUTDOOR, L.P., a Pennsylvania limited partnership   By:   PR Outdoor, LLC,
its general partner 801 – GALLERY C-3 GP, LLC, a Pennsylvania limited liability
company   By:   801 – Gallery Associates, L.P., its sole Member     By:   801 –
Gallery GP, LLC, its general partner

 

 

By: PREIT – RUBIN, Inc., sole member By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Executive Vice President

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

PREIT CAPITAL ADVISORS, LP, a Pennsylvania limited partnership   By:   PR
Advisors GP, LLC, its general partner PR MONROE UNIT ONE LIMITED PARTNERSHIP, a
Pennsylvania limited partnership   By:   PR Monroe Unit One GP, LLC, its general
partner PR MONROE UNIT ONE GP, LLC, a Delaware limited liability company PR
MONROE UNIT 10C HOLDINGS, L.P., a Pennsylvania limited partnership   By:   PR
Monroe Unit 10C GP, LLC, its general partner PR MONROE UNIT 10C GP, LLC, a
Delaware limited liability company

PR ADVISORS GP, LLC, a Delaware limited liability company PR MONROE UNIT ONE
HOLDINGS, L.P., a Pennsylvania limited partnership   By:   PR Monroe Unit One
GP, LLC, its general partner PR MONROE UNIT 10C LIMITED PARTNERSHIP, a
Pennsylvania limited partnership   By:   PR Monroe Unit 10C GP, LLC, its general
partner PR RADIO DRIVE LLC, a South Carolina limited liability company

 

 

By: PREIT – RUBIN, Inc., sole member By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Executive Vice President

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

PR PITNEY LOT 3 LIMITED PARTNERSHIP, a Pennsylvania limited partnership   By:  
PR Pitney Lot 3 GP, LLC, its general partner PR PITNEY LOT 3 HOLDINGS, L.P., a
Pennsylvania limited partnership   By:   PR Pitney Lot 3 GP, LLC, its general
partner PR SUNRISE OUTPARCEL 1, LLC, a New Jersey limited liability company

PR PITNEY LOT 3 GP, LLC, a Delaware limited liability company PR SUNRISE
OUTPARCEL 2, LLC, a New Jersey limited liability company

 

 

By:   PREIT RUBIN, Inc., sole member By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Executive Vice President

 

PR BOS LP, a Pennsylvania limited partnership   By:   PR BOS GP, LLC, general
partner     By:   PREIT Associates, L.P., sole member

PR EXTON OUTPARCEL LIMITED PARTNERSHIP,

a Pennsylvania limited partnership

  By:   PR Exton Outparcel GP, LLC, general partner     By:   PREIT Associates,
L.P., sole member       PR EXTON OUTPARCEL GP, LLC, a Delaware limited liability
company   By:   PREIT Associates, L.P., sole member

PR BOS GP, LLC, a Delaware limited liability company     By:   PREIT Associates,
L.P., sole member PR EXTON OUTPARCEL HOLDINGS, LP, a Pennsylvania limited
partnership     By:   PR Exton Outparcel GP, LLC, general partner       By:  
PREIT Associates, L.P., sole member

 

 

By: Pennsylvania Real Estate Investment Trust, sole general partner By:  

/s/ Andrew M. Ioannou

Name:   Andrew M. Ioannou Title:   Senior Vice President – Capital Markets and
Treasurer

 

[Signatures Continued on Next Page]

[Guaranty]



--------------------------------------------------------------------------------

PR 907 MARKET LP, a Delaware limited partnership   By:   PR 907 Market GP LLC,
general partner     By:   PR 907 Market Mezz LP, sole member       By:   PR 907
Market Mezz GP LLC, general partner         By:   PREIT Associates, L.P., sole
member PR 907 MARKET MEZZ LP, a Delaware limited partnership   By:   PR 907
Market Mezz GP LLC, general partner         By:   PREIT Associates, L.P., sole
member

PR 907 MARKET GP LLC, a Delaware limited liability company   By:   PR 907 Market
Mezz LP, sole member     By:   PR 907 Market Mezz GP LLC, general partner      
By:   PREIT Associates, L.P., sole member

PR 907 MARKET MEZZ GP LLC, a Delaware limited liability company

    By:  

PREIT Associates, L.P., sole member

 

 

By: Pennsylvania Real Estate Investment Trust, sole general partner By:  

/s/ Andrew M. Ioannou

Name:   Andrew M. Ioannou Title:   Senior Vice President – Capital Markets and
Treasurer



--------------------------------------------------------------------------------

PREIT CDE LLC, a Pennsylvania limited liability company By:   PREIT – RUBIN,
Inc., member By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Executive Vice President By:   PREIT Associates,
L.P., member By:   Pennsylvania Real Estate Investment Trust, sole general
partner By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Executive Vice President MOORESTOWN BEVERAGE I,
LLC, a New Jersey limited liability company By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Sole Manager MOORESTOWN BEVERAGE II, LLC, a New
Jersey limited liability company By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Sole Manager

 

Address for Notices for all Guarantors: c/o PREIT Associates, L.P. 200 South
Broad Street Philadelphia, PA 19102 Attention:   Andrew Ioannou Telephone:  
(215) 875-0700 Telecopy:   (215) 546-7311

 

7



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of             ,     , executed and delivered
by                     , a                      (the “New Guarantor”) in favor
of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative
Agent (the “Administrative Agent”) for the Lenders under that certain Credit
Agreement dated as of April 17, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
PREIT Associates, L.P. (“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”),
Pennsylvania Real Estate Investment Trust (the “Parent”; together with PREIT and
PREIT-Rubin, each individually, a “Borrower” and collectively, the “Borrower”),
the financial institutions party thereto and their assignees under
Section 11.6.(b) thereof (the “Lenders”), the Administrative Agent, and the
other parties thereto, for its benefit and the benefit of the Issuing Bank and
the Lenders (the Administrative Agent, the Issuing Bank and the Lenders, each
individually a “Guarantied Party” and collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

WHEREAS, the Borrower, the New Guarantor and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing under the Credit Agreement
through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent, the Issuing Bank and the Lenders making
such financial accommodations available to the Borrower under the Credit
Agreement and, accordingly, the New Guarantor is willing to guarantee the
Borrower’s obligations to the Administrative Agent, the Lenders and the Issuing
Bank on the terms and conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Accession Agreement
is a condition to the Administrative Agent and the other Guarantied Parties
continuing to make such financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of April 17, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties and assumes all
obligations of a “Guarantor” thereunder and agrees to be bound thereby, all as
if the New Guarantor had been an original signatory to the Guaranty. Without
limiting the generality of the foregoing, the New Guarantor hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);



--------------------------------------------------------------------------------

(b) makes to the Administrative Agent and the other Guarantied Parties as of the
date hereof each of the representations and warranties with respect to or in any
way relating to itself contained in Section 5. of the Guaranty and agrees to be
bound by each of the covenants contained in Section 6. of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN
SUCH COMMONWEALTH.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR]

By:  

 

  Name:  

 

  Title:  

 

    (CORPORATE SEAL) Address for Notices: c/o PREIT Associates, L.P. 200 South
Broad Street Philadelphia, PA 19102 Attention:  Andrew Ioannou Telephone:  
(215) 875-0700 Telecopy:   (215) 546-7311

 

Accepted: WELLS FARGO BANK, NATIONAL     ASSOCIATION, as Administrative Agent
By:  

 

  Name:  

 

  Title:  

 

 

3